PER CURIAM.
The Florida Bar, by its board of governors, has petitioned this Court to amend the Florida Bar Integration Rule, article XIII, to provide that this Court may waive the formal nature of a proceeding to revise or amend integration rules. Notice of the filing of this petition has been published in The Florida Bar News and no responses have been received by this Court concerning the proposal.
With no substantive change but with minor structural modification, the following amendment to Florida Bar Integration Rule, article XIII, is approved:
ARTICLE XIII
AMENDMENTS
Petitions for revision of, or amendments to, this rule will be entertained by the Supreme Court when presented by the Board of Governors or by not less than 25 active members of The Florida Bar. Notice of the filing of the petition shall be published in an issue of The Florida Bar Journal or The Florida Bar News not less than 20 days prior to the hearing of-any-petition and it will proceed as an original proceeding under Florida Appellate Rules 9.030^1(31 and 9.100. Except in an emergency, the Court will not act on the petition within 20 days after the date of the publication. The Court may, upon good cause shown. waive the formal nature of the proceeding under the appellate rules and specify by order an informal procedure to be followed for such consideration including a means for interested parties to participate and be heard.
The petition is granted.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.